UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
 JOHN GUARNERI,

                 Petitioner,                     MEMORANDUM & ORDER

     - against –                                 16-cv-5868 (KAM)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security

                Respondent.
----------------------------------------X

MATSUMOTO, United States District Judge:

           Pursuant to 42 U.S.C. § 405(g), plaintiff John

Guarneri (“plaintiff”) appeals the final decision of defendant

Acting Commissioner of Social Security (“defendant” or the

“Commissioner”), denying plaintiff’s application for Social

Security Disability Insurance (“SSDI”) benefits under Title II

of the Social Security Act (the “Act”) on the grounds that

plaintiff is not disabled within the meaning of the Act.

Plaintiff alleges that he is disabled under the Act and is thus

entitled to receive SSDI benefits, due to severe medically

determinable mental and physical impairments that have prevented

him from performing any work since March 2012.

           Presently before the court are defendant’s motion for

judgment on the pleadings and plaintiff’s cross-motion for

judgment on the pleadings, both pursuant to Fed. R. Civ. P.

12(c).   For the reasons set forth below, the Commissioner’s
motion for judgment on the pleadings is denied, plaintiff’s

motion for judgment is denied, and the case is remanded for

further proceedings consistent with this Memorandum and Order.

                                 BACKGROUND

            Plaintiff applied for Social Security Disability

Insurance benefits on July 11, 2013, alleging an onset date of

disability of September 4, 2012.          (ECF No. 20, Administrative

Transcript (“Tr.”), filed 09/08/2017, at 150-56.) 1           The

application was denied on December 3, 2013.           (Tr. 67.)

Plaintiff made a timely request for a hearing before an

Administrative Law Judge (“ALJ”), and a hearing was held with

ALJ Dina R. Loewy (“the ALJ”) on April 16, 2015.            (Tr. 29-56,

83.)   On June 23, 2015, the ALJ found that plaintiff was not

disabled under the Act.       (Tr. 8-23.)     Plaintiff requested review

from the Appeals Council on August 17, 2015.           (Tr. 272-83.)     The

Commissioner’s decision became final when plaintiff’s request

for review was denied by the Appeals Council on September 1,

2016. (Tr. 1-4.)     Plaintiff commenced the instant action on

October 21, 2016, (ECF No. 1, Complaint (“Compl.”), filed

10/21/2016) and the parties’ motions were fully briefed on

September 8, 2017.




1 Citations to the transcripts of the state court proceedings refer to the
internal paginations and not the page number assigned by the Electronic Case
Filing (“ECF”) system.


                                      2
    I.   Plaintiff’s Medical History

            A.   Plaintiff’s Treating Sources

                     1. Dr. Vincent DeGennaro

            Plaintiff saw Dr. DeGennaro, an internist, monthly

from August 2008 through March 2015. 2        (Tr. 365-71, 378-90, 594-

97, 598-625, 628-30.)      In September 2012, Dr. DeGennaro listed

diagnoses of obstructive sleep apnea, chronic sinusitis, and

cervical disc disease.      (Tr. 366.)     Imaging of plaintiff’s spine

in September 2012 showed left paracentral disc protrusions at

C3-4 and C5-6, mild central disc protrusion at C4-5, and mild

left paracentral disc protrusion at C6-7, all of which were

unchanged since an MRI taken in 2002.          (Tr. 402-03.)     Imaging

also showed a degenerative lumbar disc which had progressed

since the last MRI.      (Tr. 404.)    In October 2012, Dr. DeGennaro

added diagnoses for hyperactive airway disease and lumbar disc

disease.    (Tr. 367.)    In December 2012, plaintiff had a coronary

artery angiogram that showed multiple 20% blockages and left

ventricular hypertrophy.       (Tr. 397-98.)     In January 2013, Dr.

DeGennaro added GERD 3, esophageal ulcer, and coronary artery

disease to plaintiff’s growing list of diagnoses.            (Tr. 368.)


2 Plaintiff saw Dr. DeGennaro as early as 2002, but records were only provided
from 2008 on given the onset of disability was listed as September 4, 2012.
(Tr. 494.)
3 GERD is an abbreviation for Gastroesophageal reflux disease.  Mayo Clinic,
Gastroesophageal Reflux Disease, Patient Care & Health Information page.
https://www.mayoclinic.org/diseases-conditions/gerd/symptoms-causes/syc-
20361940 (last accessed April 12, 2019.)


                                      3
           In April 2014, plaintiff saw Dr. Woloszyn of The Hand

Treatment Center based on Dr. DeGennaro’s referral.      (Tr. 715.)

Plaintiff had complained of numbness and tingling in both hands

as well as weakness and discomfort.    (Id.)    Dr. Woloszyn

diagnosed plaintiff with bilateral carpal tunnel syndrome,

greater in the right hand.   (Id.)   The doctor recommended right

intercarpal decompression, which would be a “minimally invasive”

procedure followed by a similar procedure on the left hand.

(Id.)   Plaintiff, however, said that the risk of general

anesthesia with sleep apnea prevented him from having any

surgeries.   (Tr. 36-37.)

           In March 2015, Dr. DeGennaro filled out a “Patient

Functional Assessment to Do Sedentary Work” form for the period

of September 4, 2012 to March 2015, which provided his medical

opinion with respect to plaintiff’s functional capacity.       (Tr.

632-33.)   Dr. DeGennaro concluded that during an 8-hour workday,

plaintiff could: stand or walk for less than 2 hours, sit for

less than 2 hours, lift or carry more than 5 lbs., but less than

10 lbs. for up to 5 hours and 20 minutes.      (Tr. 632.)   The

doctor listed the following limitations for plaintiff during the

work day: bed rest, frequent breaks of 15 minutes or more, pain

preventing 8 hours of work, medications that interfere with work

abilities, being off task for more than 10% of the work day, and

needing 3 or more sick days a month.    (Tr. 633.)    Under


                                 4
“clinical findings,” Dr. DeGennaro listed tendinosis and tears

in both shoulders, disc protrusions in C5-6, C4-5, L3-4, L4-5,

L5-5, bilateral severe carpal tunnel, and left lumbar

radiculopathy.   (Id.)

                  2. Dr. Thomas Kilkenny

          In September 2002, plaintiff began seeing Dr. Thomas

Kilkenny, a pulmonologist, reporting shortness of breath and

nasal and sinus problems following plaintiff’s work at the World

Trade Center (“WTC”) site.   (Tr. 494-502.)    In a letter to Dr.

DeGennaro, Dr. Kilkenny stated that plaintiff had no such

symptoms before exposure to the WTC site.     (Tr. 494, 500.)

Plaintiff reported to Dr. Kilkenny that a continuous positive

airway pressure (“CPAP”) machine to treat sleep apnea was

difficult for him to use due to nasal congestion and that he

suffered from excessive sleepiness.    (Tr. 495.)   Dr. Kilkenny

did not believe that plaintiff could work full time at his job

collecting refuse at the WTC site.    (Id.)   When plaintiff saw

Dr. Kilkenny eight years later with similar symptoms, Dr.

Kilkenny concluded that plaintiff “demonstrate[d] signs of

ongoing obstructive sleep apnea syndrome.”     Tr. 503.)

          Dr. Kilkenny wrote a letter dated September 18, 2012

in which he explained that plaintiff was being treated for sleep

apnea and suffered from “severe nasal congestion and coughing”

and was “constantly short of breath.”    (Tr. 405, 505.)   Dr.


                                 5
Kilkenny wrote that plaintiff had shown “no significant

improvement” despite treatment, and that plaintiff suffers

“tremendous somnolence.”   (Id.)   Dr. Kilkenny concluded that

plaintif was “not functional and [was] not able to perform

complex duties without difficulty due to the excessive

sleepiness” and that plaintiff was “not capable of performing

his work duties and [] should be considered disabled.”         (Id.)

The doctor performed a full physical exam of plaintiff before

reaching these conclusions, noting everything was normal except

“general appearance” due to nasal congestion.       (Tr.    506-07.)

Dr. Kilkenny’s assessment at the time included obstructive sleep

apnea, obesity, and shortness of breath.       (Tr. 507.)

           Plaintiff saw Dr. Kilkenny next in December 2012.

(Tr. 508.)   The doctor noted that plaintiff’s pulmonary function

test was “essentially normal except for signs of obesity.”

(Id.)   The physical exam and assessment were unchanged since the

September 2012 visit.   (Tr. 508-09.)

           Dr. Kilkenny performed a polysomnography on plaintiff

on February 19, 2014.   (Tr. 513.)     The doctor concluded that

plaintiff’s sleep apnea could be “completely reversed” with a

specific application of a BiPAP mask for the CPAP machine.         (Tr.

514.)   Dr. Kilkenny also recommended an “aggressive course of

weight loss” if plaintiff had a BMI over 30 and that plaintiff

follow up with a sleep physician.      (Id.)   On July 8, 2014, Dr.


                                   6
Kilkenny wrote a letter stating that plaintiff has sleep apnea,

reflux disease, obstructive airways disease, and upper

respiratory disease.     (Tr. 517.)       The doctor believed that

plaintiff’s sleep apnea was related to the WTC exposure.            (Id.)

                     3. Dr. Jack D’Angelo

           Plaintiff began seeing Dr. D’Angelo, a physiatrist, in

January 2014 due to complaints of progressive neck and back pain

that have “persisted with difficulty in pain control.”            (Tr.

634.)   Plaintiff complained of being unable to lift or carry

anything without pain, numbness and burning in his legs, and

stiffness and pain in his neck and lower back.           (Id.)   Dr.

D’Angelo found the same disc protrusions as Dr. DeGennaro above.

(Id.)   Upon physical exam, Dr. D’Angelo found trigger points at

multiple areas, muscle strength of 5/5, and sensation intact.

(Tr. 636.)   Dr. D’Angelo diagnosed plaintiff with a herniated

cervical disc and lumbar radiculopathy.          (Id.)   Dr. D’Angelo

wanted plaintiff to get upper and lower extremity

electrodiagnostics, to commence mobility and strengthening

program, and consider epidurals or adjustment of medications.

(Id.)

           Plaintiff had an upper and lower extremity

electromyography, as recommended by Dr. D’Angelo, on January 31,

2014.   (Tr. 637.)    Dr. Christopher Perez conducted the EMG and

concluded that plaintiff had bilateral carpel tunnel syndrome,


                                      7
with moderate severity on the right and mild on the left.       (Tr.

638.)   The doctor also found left-sided lumbar radiculopathy

affecting the L4 level. (Id.)

            Plaintiff followed up with Dr. D’Angelo on February

10, 2014.    (Tr. 639.)   Dr. D’Angelo’s review of symptoms listed

only “motor disturbances” and “sensory disturbances” as

positive.    (Tr. 640.)   Dr. D’Angelo added carpal tunnel

syndrome, myalgia, and fatigue to plaintiff’s list of diagnoses.

(Tr. 641.)    Dr. D’Angelo recommended bilateral wrist extension

splints for the carpel tunnel, and noted the difficulty of

managing plaintiff’s pain due to myalgia and injuries to his

lower spine.    (Id.)   The doctor suggested trying Gabapentin or

Lyrica for the pain before attempting epidurals.       (Id.)

Plaintiff reduced the number of therapy sessions, but the doctor

insisted he do his exercises daily.     (Tr. 641-42.)    Dr. D’Angelo

concluded his notes by stating that plaintiff “is certainly not

able to complete the tasks of his job and is not apparently able

to be gainfully employed.”     (Tr. 642.)    Plaintiff returned to

Dr. D’Angelo on April 14, 2014 and June 30, 2014.       (Tr. 643-45.)

On June 30, 2014 Dr. D’Angelo noted that plaintiff stopped

taking Gabapentin because it was making him jittery, but began

taking Flexeril which seemed to help.       (Id.)   Plaintiff also had

a new limitation in the range of motion in his right shoulder

due to pain, and the doctor added rotator cuff tendonitis to


                                   8
plaintiff’s list of diagnoses.   (Tr. 649-50.)   Plaintiff had

also lost 60 lbs. using the paleo diet.   (Id. at 150.)    However,

Dr. D’Angelo doctor still noted that plaintiff was not able to

be gainfully employed.   (Tr. 651.)

           Plaintiff returned to Dr. D’Angelo on July 23, 2014

for another follow up.   (Tr. 652.)   Plaintiff noted that he was

having greater difficulty cleaning, cooking and dressing.     (Id.)

Plaintiff felt a stabbing pain in his right shoulder.     (Tr. 652,

655.)   The doctor went over plaintiff’s MRI of his right

shoulder, which showed mild tendinosis, severe degenerative

change of the acromioclavicular joint with significant edema,

tearing of the superior labrum, and mild subacromial bursitis.

(Tr. 520, 652.)   Plaintiff returned again five days later on

July 28, 2014, and Dr. D’Angelo added to his list of diagnoses a

skin burn on plaintiff’s shoulder due to icing, and “acute

cervical impingement with myofascial pain.”   (Tr. 658.)

           On August 27, 2014, plaintiff returned and Dr.

D’Angelo noted he received a corticosteroid injection in his

shoulder which “essentially stopped helping.”    (Tr. 659.)

Plaintiff then had an MRI on his left shoulder on September 10,

2014, which found superior labral anterior to posterior tear

(SLAP), moderate acromioclavicular osteoarthritis associated

with bone marrow edema, and mild tendinosis of the rotator cuff.

(Tr. 527-28.)


                                 9
           Plaintiff’s next follow up was October 1, 2014, where

he reported that his carpel tunnel had gotten worse in his right

hand, such that he could not use his hand to open anything.

(Tr. 664.)   Hyperlipidemia was added to plaintiff’s medical

history.   (Id.)   Plaintiff saw Dr. D’Angelo again on March 30,

2015, with the doctor noting a decreased range of motion in

plaintiff’s left shoulder.      (Tr. 672.)

           On March 30, 2015, Dr. D’Angelo filled out a “patient

functional assessment to do sedentary work” for the period of

September 4, 2012, until the present.        (Tr. 632-33.)   Dr.

D’Angelo concluded that plaintiff could sit, stand and/or walk

less than two hours per work day, and lift and/or carry more

than five pounds but less than 10 pounds for approximately two

hours and 40 minutes of an eight-hour work day.        (Tr. 632-33.)

Doctor D’Angelo indicated that plaintiff required bed rest

during a workday, would need frequent breaks of 15 minutes or

more, would have difficulty concentrating, would be taking

medicine that interferes with his ability to function in the

work setting, and would be absent three or more days per month

due to illness.    (Tr. 633.)    Dr. D’Angelo listed the diagnoses

consistent with his prior notes and attached those to the form.

(Id.)




                                   10
                   4. Dr. Richard Fazio

          Plaintiff saw Dr. Fazio, a gastroenterologist, between

November 2012 and July 2013 based on a referral by Dr.

DeGennaro.   (Tr. 189.)   Dr. Fazio performed an upper endoscopy

on plaintiff on December 7, 2012 and reported finding grade B

esophagitis, ulcer of esophagus, and mild gastritis.      (Tr. 399.)

In March 2013, Dr. Fazio reported on a colonoscopy performed on

plaintiff, which found internal hemorrhoids, non-specific

colitis, diverticulosis of the colon with narrowing, and a

rectal polyp.    (Tr. 391.)    Dr. Fazio performed another endoscopy

in March 2013, which found mild gastritis and grade C

esophagitis.    (Tr. 393.)    In November 2013 plaintiff had a CT-

scan of his abdomen and pelvis due to left lower quadrant

abdominal pain.    (Tr. 475.)    The CT-scan revealed a “fat

containing umbilical hernia,” and the doctor diagnosed plaintiff

with acute sigmoid diverticulitis.      (Tr. 475-76.)

          Dr. Fazio filled out a form for New York State

disability purposes in August 2013 where he checked off “no

limitation” to all questions about plaintiff’s ability to sit,

stand and/or walk, lift, push and/or pull, or other.      (Tr. 433-

38.)

                   5. Dr. Armin Tehrany

          Plaintiff was referred to Dr. Tehrany, an orthopedist,

by Dr. D’Angelo, who saw him on August 8, 2014.      (Tr. 717.)   Dr.


                                   11
Tehrany found full range of motion in both shoulders, but noted

that patient resisted him on the right shoulder.      (Id.)    Right

shoulder strength was found to be 4/5 and left shoulder was 5-

/5.   (Id.)    Dr. Tehrany discussed the need for surgical repair

of the right shoulder and that it would need to be done at Mount

Sinai due to plaintiff’s sleep apnea.      (Id.)

                    6. Examinations Through the WTC Health Program

            Plaintiff was first examined at the World Trade Center

Medical Health Group (“WTC Group”) on October 4,2014.      (Tr.

298.)   Plaintiff answered questions about the days and hours of

his exposure to the WTC site in his job for the sanitation

department.     (Tr. 351-57.)   Dr. Christine Huang examined

plaintiff and noted his complaints of sinusitis, rhinitis, GERD,

sleep apnea, shortness of breath, chest tightness, wheezing, and

coughing.     (Tr. 299.)   By letter, Dr. Huang advised plaintiff

that these symptoms could be signs of a “serious underlying

health problem,” but noted that her physical exam had “no

unusual findings.”     (Id.)    Dr. Huang recommended he schedule an

appointment for further evaluation of his symptoms.      (Id.)

Plaintiff also had a chest x-ray taken at his October 4 visit

which was unremarkable.      (Tr. 350.)

            On October 12, 2012, Dr. Alex Stepensky examined

plaintiff as part of the WTC Group treatment plan.      (Tr. 304.)

Dr. Stepensky found “crowded airways” and a “large tongue” on


                                    12
physical examination.    (Tr. 305.)     The doctor also noted that

plaintiff’s symptoms were “out of proportion to physical exam.”

(Id.)   Plaintiff was referred to an ENT doctor, a pulmonologist,

a gastroenterologist, and a social worker evaluation for

possible psychiatric intake.      (Id.)   Dr. Fred Lin, a head and

neck doctor, saw plaintiff on December 19, 2012, to treat his

chronic rhinitis.    (Tr. 309.)    Dr. Lin noted that plaintiff had

left-sided nasal septal deviation and chronic inflammatory

changes to the nasal mucosa, “but a patent nasal airway that was

not consistent with his complaints.”       (Id.)   A nasal endoscopy

was conducted that day, finding chronic rhinitis and septal

deviation.    (Tr. 315-16.)

            Plaintiff returned to see Dr. Stepensky on January 11,

2013.   (Tr. 319.)   Dr. Stepensky wrote that plaintiff’s obesity

was “driving many of his symptoms” and prescribed plaintiff

Orlistat to assist with weight loss.       (Tr. 322.)   On January.

23, 2013, plaintiff returned again and Dr. Stepensky noted that

plaintiff “[s]till can’t use CPAP” machine.        (Id.)   Dr.

Stepensky also wrote that he was unsure if plaintiff’s two weeks

of exposure to the 9/11 site was enough to cause his nasal

symptoms.    (Id.)

            On January 31, 2013, plaintiff saw Mr. Malgorzata A.

Land at a follow up visit to the WTC group.        (Tr. 331.)    The

doctor noted that plaintiff’s symptoms have become


                                   13
“progressively worse over the years” and that he is still unable

to tolerate his CPAP machine.      (Id.)    Dr. Land wrote that

plaintiff had “full range of motion of upper and lower

extremities.”    (Tr. 333.)    The doctor indicated he would request

certification of plaintiff into the WTC group coverage, and

wanted plaintiff to return to the WTC monitoring program

annually.   (Id.)   Plaintiff returned to Dr. Land on May 28, 2013

and the doctor noted “difficulty sleeping” and “improved

depression” under psychiatric symptoms.        (Tr. 336, 338.)

Plaintiff reported limited relief of his congestion from

Asterpro and sinus rinses.      (Tr. 339.)    The physical exam

revealed “nasal turbinates erythematous and inflamed/edematous,”

“crowded oropharynx,” and a full range of motion in plaintiff’s

extremities.    (Tr. 338.)    Plaintiff reported he was only using

his CPAP sporadically, and removed it if he experienced nasal

congestion during the night.      (Id.)    At the time, patient was

seeing a psychiatrist once per week and took Wellbutrin, an

anti-depressant.    (Tr. 339-40.)    Plaintiff was having coughing

fits leading to shortness of breath a couple times a week and

used Albuterol once a day for shortness of breath caused with or

without exertion.    (Tr. 339.)    Plaintiff took Vicodin

sporadically to treat his back pain, which restricted his

exercise.   (Id.)




                                    14
            In June 2014, plaintiff was certified by the WTC

health program to be covered for upper respiratory disease,

GERD, obstructive airway disease, and obstructive sleep apnea.

(Tr. 684-85.)    At a July 17, 2014 follow up visit, plaintiff was

seen by Dr. Yelena Globina.     (Tr. 689.)   Plaintiff had lost

seventy pounds and reported being able to walk up one flight of

stairs.    (Tr. 686.)    Plaintiff informed Dr. Globina that he was

using Albuterol rescue for shortness of breath more than once

daily, and had trouble using his CPAP machine when coughing or

when he had a respiratory infection.     (Tr. 686-87.)   Physical

exam showed diffuse wheezing, a crowded oropharynx, and full

range of motion in both extremities.     (Tr. 688-89.)   The doctor

recommended that plaintiff follow up with his pulmonologist to

start Advair, with his ENT to start fluticasone for his chronic

rhinitis, and to return in three months to the WTC group.        (Tr.

689.)

            On October 21, 2014, plantff was seen again by Dr.

Globina.    (Tr. 693.)   Plaintiff reported improved persistent

nasal congestion, feeling well on his GERD medicine other than

morning hoarseness and reflux, and improved shortness of breath

with Advair, but still experienced it with exertion.      (Tr. 690.)

Plaintiff reported hurting his shoulder when he removed his CPAP

mask overnight and stated that he was unable to breathe with the

mask from his CPAP machine.     (Tr. 691.)   The physical exam


                                   15
revealed that plaintiff appeared “somewhat anxious,” still had a

crowded oropharynx, and limited bilateral shoulder range of

motion to 90 degrees.    (Tr. 692.)    The doctor recommended trying

“relaxation techniques” instead of inhaler for anxiety.     (Tr.

692.)

                   7. Dr. Pavel Filimonov

           On September 18, 2012, plaintiff first saw Dr. Pavel

Filimonov, a psychiatrist.    (Tr. 535-36.)   A substantial portion

of the doctor’s notes are indecipherable, including many

sections that seem important to reaching a determination in this

case.   Based on the illegible portions of the notes, court does

not feel confident in establishing facts in the record from Dr.

Filimonov beyond what follows.    (Tr. 535-571.)

           Dr. Filimonov diagnosed plaintiff with Post-traumatic

Stress Disorder (PTSD) and found a GAF score of 60 during

plaintiff’s September 18 visit.    (Tr. 536.)   In October 2013,

Dr. Filimonov filled out a form for the New York State Office of

Temporary and Disability Assitance about the plaintiff.     (Tr.

462.)   The doctor noted plaintiff’s PTSD diagnosis and symptoms

including “frequent flashbacks of traumatic memories, feeling

safe only at house, . . . impaired concentration, and severly

impaired sleep.”   (Id.)   Plaintiff’s prognosis was listed as

“poor.”   (Tr. 463.)   Plaintiff had tried two medicines,

including Zoloft, but they failed due to “severe side effects.”


                                  16
(Tr. 464.)   Dr. Filimonov also found limitations in plaintiff’s

concentration, social interactions, and adaptations.     (Tr. 467.)

The doctor also concluded that plaintiff was unable to do work

related mental activities due to his “constant state of anxiety

and inability to sleep.”    (Tr. 466.)

           Dr. Filimonov filled out a “Medical Assessement of

Ability to Do Work-Related Activities (MENTAL)” form in 2015 in

which he listed PTSD and “major depressive” as diagnoses.       (Tr.

531.)   The doctor checked off “no useful ability to function”

for all categories under “making occupational adjustments.”

(Id.)   Dr. Filimonov wrote that plaintiff “is not capable of

working in any capacity due to his symptoms of severe PTSD”

including “frequent flashbacks,” “feelings of impending doom,”

and being “chronically sleep deprived,” which causes poorly

controlled angry outbursts.    (Id.)   The doctor also indicated

that plaintiff had “no useful ability to function” in all three

categories under “making performance adjustments,” and that

plaintiff is “prone to unpredictable flashbacks/anxiety

attacks,” which keep him confined to his home.     (Tr. 532.)   The

unpredictable nature of plaintiff’s symptoms made him “unable to

follow any work schedule.”    (Tr. 533.)   The doctor also noted

that plaintiff had “high sensitivity to side effects of

psychiatric” medication, which “rendered use of SSRIs

impossible.”   (Tr. 534.)   As a result, plaintiff needed to be


                                 17
treated with Valium, which “can also impair his concentration

and performance.”    (Id.)

                    8. Dr. Steven Newman

            On March 27, 2013, plaintiff saw Dr. Steven Newman, a

psychiatrist, to evaluate whether plaintiff should remain on

medical leave.    (Tr. 478.)   Dr. Newman said plaintiff was tense,

anxious, worried, with his speech withheld and his affect

constricted.    (Tr. 479.)   Plaintiff reported severe anxiety that

kept him awake and left him drained and unable to work.      (Id.)

Dr. Newman confirmed plaintiff’s PTSD diagnosis and GAF score of

60.    (Id.)   The doctor’s conclusion was that plaintiff could not

“return to work now or in the foreseeable future” because he is

“psychiatrically distressed and disabled.”      (Id.)

                    9. Dr. Brickell Quarles

            On September 20, 2013, plaintiff saw Dr. Brickell

Quarles, a psychiatrist, as part of a consultative evaluation on

behalf of the Social Security Administration.      (Tr. 446-50. 456-

60.)    Plaintiff reported his past use of Wellbutrin, Remeron and

other medications, which he stopped due to side effects.      (Tr.

447.)    Dr. Quarles described plaintiff as calm, cooperative, but

also depressed with a blunted affect.      (Tr. 448.)   Plaintiff got

tearful at times but appeared to give honest answers with clear

speech and logical thoughts.    (Id.)   The doctor found no major

limitations in concentration or intellectual functioning, but


                                  18
plaintiff displayed poor auditory delay recall.         (Id.)

Plaintiff was only able to recall 1/3 items after 3 minutes, but

had above-average forward digit span of 10 and an average

backward digit span of 5.      (Id.)     Plaintiff completed 5/5 steps

of the serial sevens test and his insight and judgment appeared

good.   (Tr. 449.)   The doctor found that plaintiff’s allegations

appear consistent with the exam and his exam and vocational

history were consistent.    (Id.)      Dr. Quarles diagnosed plaintiff

with PTSD and dysthymic disorder with a guarded prognosis given

plaintiff’s exposure to a “significant traumatic event and his

difficulties with recovering thus far.”        (Id.)   However, Dr.

Quarles concluded that plaintiff did have the ability to “follow

and understand simple and complex instructions and directions”

but with “some limitations in being able to effectively complete

these tasks when depressed or anxious.”        (Tr. 450.)   Plaintiff

was unable to live independently and displayed difficulties

relating to others.    (Id.)

           B.   Testimony Before the ALJ

           Plaintiff testified at a hearing before the ALJ on

April 16, 2015.    (Tr. 29-30.)    Plantff’s wife drove plaintiff to

the hearing and plaintiff reported that he spends most of his

days resting and reading to find new ways to improve his health.

(Tr. 33-34.)    Plaintiff reported trouble treating his sleep

apnea due to chronic nasal congestion.        (Tr. 34.)   Plaintiff


                                    19
reported taking Advair, Ventolin, Nexium, Xanax, Valium,

Vicodin, Flexural and Flonase, along with low gram aspirin and a

sinus rinse.    (Id.)   He testified he never had surgery because

he feared the side effects, especially given his sleep apnea,

which he was warned could cause complications.       (Tr. 37, 45.)

Plaintiff testified that he had pain in both shoulder, numbness

and stabbing pain radiating down his left leg.       (Tr. 37-38.)

Plaintiff testified that he dropped items around the house due

to numbness in his hands.      (Tr. 47.)   Plaintiff further

testified that could only walk for about 250-300 feet, stand for

about 15 minutes, sit for maybe 30 minutes, and carry maybe five

pounds.    (Tr. 38-39.)   He also suffered from coughing, shortness

of breath and panic attacks so severe that he had called 911 in

the past.    (Tr. 40-41.)   Plaintiff testified that he slept only

two to three hours most nights and could not concentrate during

the day.    (Tr. 42-43, 46.)    Plaintiff reported that his nasal

congestion created a feeling of suffocation when wearing his

CPAP mask.    (Tr. 43-44.) Finally, plaintiff testified that he

did not socialize and that his children are not a part of any

team or club because he is afraid they will get hurt.       (Tr. 46-

47.)

            Raymond Sesna, a vocational expert, also testified at

the April 16, 2015 hearing before the ALJ.       (Tr. 29-30.)   The

ALJ gave Mr. Sesna a list of limitations the ALJ believed


                                   20
plaintiff had and then asked Mr. Sesna for his opinion on if

there were any jobs in the national economy for which someone

with those limitations could perform.    The limitations listed by

the ALJ were: light work, occasionally climbing ramps or stairs,

but only up to one flight of stairs, never climbing ladders,

ropes or scaffolds, occasionally balancing, stooping, kneeling,

never crouching or crawling, no full bending, squatting only a

third of the way, only occasional and partial neck rotation,

frequent handling and fingering, only occasional overhead reach,

no exposure to extreme temperatures, wetness, and humidity, no

moderate exposure to irritants, unskilled work, only occasional

decision making, only occasional changes in work setting, only

occasional, superficial interaction with the public, and only

occasional supervision.   (Tr. 50-51.)   Mr. Sesna reported three

jobs fitting those limitations: photocopy machine operator, mail

clerk, and office helper.   (Tr. 51.)    However, there would be no

jobs available if plaintiff was also limited any one of the

following: sedentary level work, being off task more than 15% of

the day, inability to be exposed to extreme temperatures,

cigarette smoke, perfumes, solvents, cleaners, odors, gases,

needing 3 or more sick days per month, or no useful ability to

interact with the public, supervisors, being independent,

maintaining concentration and dealing with work stress.    (Tr.




                                21
52-54.)    All of these conclusions came from Mr. Sesna’s personal

observations.     (Tr. 53-54.)

            C.   The ALJ’s June 23, 2015 Decision

            On June 23, 2015, ALJ Dina R. Loewy submitted a

written decision finding plaintiff was not disabled under

sections 216(i) and 223(d) of the Social Security Act (“the

Act”).    (Tr. 11-23.)   The ALJ used the five-step analysis set

forth in the SSA Regulations (the “Regulations”) at 20 C.F.R. §

404.1520(a).     (Tr. 11-12.)

            At step one, the ALJ found that plaintiff met the

insured status requirements of the Act through December 31,

2017.    (Tr. 12.)

            At step two, the ALJ found that the claimant had the

following severe impairments: “nasal rhinitis, sleep apnea,

gastritis and esophagitis, degenerative disc disease of the

lumbar and cervical spine, bilateral carpal tunnel syndrome,

degenerative joint disease of the bilateral shoulders, post-

traumatic stress disorder (PTSD), dysthymic disorder, and

obesity.”    (Id.)

            At step three, the ALJ found that “the claimant does

not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id.)

The ALJ analyzed whether plaintiff met listings 1.02 (major


                                  22
dysfunction of joints), 1.04 (disorders of the spine), 3.02

(chronic respiratory disorders), 3.03 (asthma), 5.06

(inflammatory bowel disease (IBD)), or 12.04 (depressive,

bipolar and related disorders).    (Tr. 13-15.)

            Listing 1.02 (major dysfunction of joints) was not met

or equaled because the ALJ found that there was “no evidence

that the claimant has lost the ability to perform fine and gross

movements effectively.”    (Tr. 13.)   The ALJ cited the “internist

consultative examiner” finding an ability to finger roll and

snap, and records of Dr. Woloszyn documenting “full range of

motion and normal motor strength” in plaintiff’s hands.     (Id.)

            Listing 1.04 (disorders of the spine) was found to not

be met because the ALJ found “no evidence of motor loss, sensory

loss, reflex loss, or a positive straight leg raise test.”      (Tr.

14.)    The ALJ also cited the “internist consultative examiner”

finding “normal gait, 5/5 muscle strength, and no reflex or

sensory loss” along with no evidence of “spinal arachnoiditis,

lumbar spinal stenosis, or inability to ambulate effectively.”

(Id.)    In addition, the ALJ cited plaintiff’s “treating

physician” documenting “normal sensation, muscle strength and

reflexes, along with a negative straight leg raise.”    (Id.)

            Listings 3.02 (chronic respiratory disorders) and 3.03

(asthma) were found not to be met because the ALJ claimed that

there was no “evidence of FEV1 or FVC values meeting the levels


                                  23
set forth in the listings,” chronic impairment of gas exchange,

chronic asthmatic bronchitis, or frequent asthma attacks

requiring physician intervention.     (Id.)   The ALJ found that

pulmonary function testing in December 2012 was “essentially

normal” and that there were no hospital visits for breathing

difficulties.   (Id.)

           Listing 5.06 (inflammatory bowel disease (IBD)) was

found to not have been met by the ALJ because she found “no

evidence of a bowel obstruction, anemia, reduced serum albumin,

an abdominal mass, perineal disease, involuntary weight loss, or

need for supplemental nutrition.”     (Tr. 15.)

           The ALJ also found that even when accounting for the

effect of plaintiff’s obesity on the various physical listings

above, as set forth in SSR 02-01p, the listings are still not

met.   (Id.)

           As for mental listings, the ALJ found that plaintiff

did not meet the listings for 12.04 (depressive, bipolar and

related disorders) or 12.06 (anxiety and obsessive compulsive

disorders) because plaintiff did not qualify for two of the

criteria in “paragraph B”: “marked restriction of activities of

daily living; marked difficulties in maintaining social

functioning; marked difficulties in maintaining concentration,

persistence, or pace; or repeated episodes of decompensation,

each of extended duration.”   (Id.)    The ALJ found that plaintiff


                                24
only had moderate restrictions in activities of daily living.

(Id.)    Though the plaintiff’s wife did all cooking, cleaning,

and household, the ALJ considered plaintiff’s ability to manage

his personal care, drive short distances, shop, and manage

money.    (Id.)   The ALJ found that limitations on plaintiff’s

activities did not rise to a “marked degree” and plaintiff’s

activities were only “somewhat limited.”     (Id.)

            The ALJ found that plaintiff only had moderate

difficulties with social functioning despite reporting that he

tended “towards isolation” and did not have many friends.       (Id.)

The ALJ found that plaintiff’s “spending time with his immediate

family” demonstrated only a moderate difficulty, in addition to

the psychiatric consultative examiner describing plaintiff as

“calm, cooperat[ive], fairly groomed, with good eye contact” and

only “some difficulties” relating to others.     (Tr. 14-15.)

            With regard to concentration, persistence and pace,

the ALJ found only moderate difficulties.     (Tr. 15.)   While the

ALJ acknowledged the plaintiff alleged problems with attention

and concentration, she pointed to the consultative examination

showing he could spell “world” “backwards and forward, recite

the days of the week backwards, complete simple calculations,

and perform serial sevens” in finding no marked limitation.

(Id.)




                                  25
          The ALJ found there were no episodes of

decompensation.    (Id.)    Thus, the “paragraph B” criteria were

not satisfied.    (Id.)    The ALJ also considered whether

“paragraph C” criteria were satisfied, and found they were not

because there were no periods of decompensation and no evidence

that a “minimal increase in mental demands or change in

environment would cause [plaintiff] to decompensate.”        (Id.)

          In step four, the ALJ found that plaintiff had

residual functional capacity to perform light work with the

following limitations: “occasionally climb ramps or stairs (but

only up to 1 flight of stairs), and never climb ladders, ropes

or scaffolds; occasionally balance, stoop or kneel, but never

crouch or crawl; never fully bend; squat only 1/3 of the way;

occasionally perform neck rotation (but rarely performing a full

neck rotation); frequently handle and finger; only reach

overhead occasionally with the left upper extremity and never

reach overhead with the right upper extremity; must avoid

concentrated exposure to extreme temperatures, wetness or

humidity; and must avoid even moderate exposure to irritants.

Regarding the mental demands of work, the ALJ found that

plaintiff could perform unskilled work requiring only occasional

decision-making or changes in the work setting; and involving

only occasional, superficial interaction with the public and co-

workers, and occasional supervision.”      (Tr. 15-16.)   To find


                                   26
this, the ALJ first looked at whether there were medical

impairments and then to what extent the intensity, persistence,

and limiting effects affected the plaintiff’s functioning.      (Tr.

16.)    After summarizing the plaintiff’s testimony, the ALJ

concluded that plaintiff’s impairments could cause some of his

“alleged symptoms[,]” but that plaintiff’s “statements

concerning the intensity, persistence and limiting effects of

those symptoms are not entirely credible.”      (Id.)

            First, as to the plaintiff’s rhinitis and sleep apnea,

the ALJ found that plaintiff’s symptoms are “manageable with

treatment.”    (Tr. 17.)   The ALJ cited a 2012 CT showing no

evidence of sinus inflammation and a note by Dr. Lin that the

“patent nasal airway . . . was not consistent with [plaintiff’s]

symptoms.”    (Id.)   The ALJ also cited Dr. Stepensky’s note in

October 2012 saying plaintiff’s symptoms were “out of proportion

to [the] physical exam.”     (Id.)    The ALJ noted that Dr. Kilkenny

said plaintiff’s symptoms had been “completely resolved with

therapy” in 2002, but then reported that plaintiff suffered from

severe nasal congestion with shortness of breath in 2012.       (Id.)

Dr. Kilkenny also reported in 2012 that plaintiff’s pulmonary

function testing was “normal except for signs of obesity.”

(Id.)    Despite pulmonary function testing in January 2014

showing restriction, the ALJ pointed to an October 2014 report

that said plaintiff’s congestion had improved, which the ALJ


                                     27
found suggested that plaintiff’s rhinitis and sleep apnea have

improved.    (Id.)

            Gastritis and esophagitis were found to contribute to

light exertional restrictions, with the ALJ concluding the

condition appeared to be mild and manageable with medication.

Despite various tests in 2012 and 2013 finding esophagitis, mild

gastritis, an esophageal ulcer, colitis, and diverticulosis, the

ALJ pointed to an examination by Dr. Potack in January 2013

where plaintiff reported “rare nausea, no vomiting, no

dysphagia, no odynophagia, and no abdominal pain.”     (Id.)   The

ALJ also cited the plaintiff reporting “feeling well” in October

2014 with use of Nexium and Pepcid.    (Id.)

            The plaintiff’s orthopedic impairments were analyzed

next, and the ALJ acknowledged various tests that demonstrated

disc protrusions at C3-4, C4-5, C5-6, L3-4, L4-5, and L5-S1,

left-sided lumbar radiculopathy at the L4 level, bilateral

carpal tunnel syndrome (moderate on right, mild on left).      (Tr.

17-18.)   2014 images of plaintiff’s right shoulder showed mild

tendinosis, severe degenerative changes, a torn labrum, mild

bursitis, and the left shoulder showed a labral tear,

osteoarthrosis, and mild tendinosis.    (Tr. 18.)   The ALJ cited

consistent reduced range of motion in the cervical spine with

tender trigger points found by Dr. D’Angelo beginning in January

2014, positive Tinel’s in both wrists starting in April 2014,


                                 28
and limited range of motion in the left shoulder in July 2014.

(Id.)    The ALJ cited to an internist consultative exam in

September 2013 showing limited straight leg raise, neck rotation

limited to 0-10 degrees, but normal hand dexterity and fine

manipulation with 5/5 muscle strength, normal gait.       (Id.)

Plaintiff was able to squat 1/3 of the way and bend 0-70

degrees, but ambulated unassisted.    (Id.)   Dr. Woloszyn found

full range of motion in plaintiff’s hands but recommended

surgery for bilateral carpal tunnel syndrome.     (Id.)    Dr.

Tehrany, despite finding a full range of motion in both

shoulders, recommended surgery on plaintiff’s right shoulder at

Mount Sinai to accommodate the risk from plaintiff’s sleep

apnea.    (Id.)

            The ALJ also found evidence that plaintiff’s obesity

complicated his existing orthopedic and respiratory impairments.

(Id.)    Plaintiff’s most recent evidence of his BMI was that of

33.7 in July 2014, and the ALJ noted the prior mentioned

pulmonary function test showing signs of obesity.     (Id.)      The

extra weight on the plaintiff’s frame was also found to

“doubtlessly aggravate[] his orthopedic impairments.”       (Id.)

            As for mental impairments, the ALJ cited treating

records from Dr. Filimonov who saw plaintiff since September

2012 and who diagnosed PTSD with a GAF score of 60 (and the same

score in October 2013).    (Tr. 18-19.)   The ALJ stated that


                                 29
plaintiff could not tolerate medications and was not taking any

psychiatric medications other than Valium.    (Tr. 19.)   Dr.

Newman examined plaintiff, in March 2013, to see if he should

return to work and found plaintiff anxious with withheld speech,

constricted affect, a GAF of 60 and diagnosed PTSD.    (Id.)    The

ALJ also cited the psychiatric consultative examiner, Dr.

Quarles, found no major limitations on plaintiff’s concentration

and intellectual functioning, with poor auditory recall, but

good recent and remote memory.   (Id.)   Dr. Quarles also found

plaintiff pass simple tests and 5 steps of the series 7 before

diagnosing plaintiff with PTSD and dysthymic disorder.     (Id.)

          In sum, the ALJ found that plaintiff suffered from

various medically determinable orthopedic, respiratory,

gastrointestinal and mental impairments, but still remained

capable of working within the “bounds of the residual functional

capacity assessment” made by the ALJ.    (Id.)   The ALJ also found

that while plantiff’s wrists and shoulders had certain

limitations, their ranges of motions and functioning appear

“largely intact.”   (Id.)

          The ALJ also expressed doubt about the credibility of

the claimant’s allegations of disability.    (Id.)   Specifically,

the ALJ found that despite the “plethora of impairments

alleged,” the claimant’s “treatment has been rather minimal and

conservative.”   (Id.)   The ALJ referred to plaintiff failing to


                                 30
follow up for surgery on either of his wrists or his shoulder,

and found that plaintiff’s stated fear of sedation with sleep

apnea was unfounded because doctors were still recommending the

procedures and were aware of his sleep apnea.      (Tr. 19-20.)   The

ALJ also pointed to the absences of common epidural steroid

injections to treat serous orthopedic impairments, and noted

that the plaintiff only attempted four physical therapy sessions

before asking to have them reduced.    (Tr. 20.)    Regarding

plaintiff’s mental impairments, the ALJ noted that plaintiff was

not taking any psychiatric medications other than Valium, and

that the claim by plaintiff’s doctor that he could not tolerate

other medications was doubtful because there are so many that

exist and the plaintiff did not appear to try many.      (Id.)

          The ALJ then discussed how much weight she gave to the

various opinions of plaintiff’s treating and consultative

physicians.   (Id.)   First, she gave “some weight” to the

internist consultative examiner who found plaintiff was “limited

in fully squatting, bending and neck rotation,” and noted these

functions were accommodated in the residual functional capacity

assessment.   (Id.)   However, the ALJ discounted other

limitations, such as walking or standing, because they “appear

to have been based upon [plaintiff’s] subjective complaints and

are inconsistent with the results” of the examiner’s physical

examination that plaintiff had normal gait, heel/toe walking,


                                 31
and no motor, sensory, or reflex deficits.     (Id.)    Little weight

was given to treating physicians Drs. DeGennaro and Dr.

D’Angelo, both of whom found that plaintiff was limited below

the “full range of sedentary work.”    (Id.)   Both doctors

assessed “extreme standing, walking, sitting, and

lifting/carrying tolerances, a need for bedrest during the day,

and an average of 3 or more sick days per month.       (Id.)   The ALJ

found these assessments extreme given plaintiff’s “minimal and

conservative treatment” and inconsistent with “some of the good

clinical findings” that Dr. D’Angelo “documented consistently.”

(Id.)   Among the consistent good clinical findings the ALJ cited

were: “full range of motion in the lumbar spine, a negative

straight leg raise, normal reflexes, and normal sensation and

muscle strength in the lower extremities.”     (Id.)    The ALJ

determined the good clinical findings suggested that plaintiff

would be able to sit for more than two hours a day.       (Id.)

           Little weight was given to Dr. Fazio, who opined that

plaintiff would have no work-related limitations, as the ALJ did

not know in what context the doctor treated plaintiff or how

often he saw him.   (Id.)

           Little weight was given to Dr. Kilkenny, who submitted

multiple letters over the years stating that plaintiff “is not

capable of performing his work duties and should be disabled”

due to sleep apnea.   (Tr. 21.)    The ALJ found the opinion


                                  32
inconsistent with the doctor’s “findings that the claimant’s

sleep apnea symptoms were completely resolved with the use of

BiPAP, and his other symptoms improved with medication.”     (Id.)

In addition, the ALJ found that Dr. Stepensky “questioned” Dr.

Kilkenny when noting that “Dr. Kilkenny initially found the

claimant to be ‘benefiting from complete resolution of his

symptoms as the disease has completely resolved with therapy,’

but later submitted a letter stating the claimant had no

significant improvement in his symptoms.”    (Id.)   Accordingly,

the ALJ gave little weight to Dr. Kilkenny due to these

discrepancies.   (Id.)

          Little weight was given to psychiatrists Dr. Filiminov

and Dr. Newman, both who found plaintiff was disabled.     (Id.)

The ALJ found Dr. Filiminov’s “extreme limitations . . . wholly

inconsistent with the GAF of 60 . . . which indicates moderate

symptoms overall.”   (Id.)   The ALJ also found extreme

limitations “inconsistent with the largely normal mental status

findings by Dr. Filiminov himself, and by the psychiatrist

consultative examiner.”   (Id.)   The ALJ concluded that the

opinions of disability must have “been based largely upon the

[plaintiff’s] subjective complaints.”    (Id.)

          Little weight was given to the opinion of the

psychiatric consultative examiner who found plaintiff had some

limitations in understanding simple and complex instructions


                                  33
when depressed and anxious.     (Id.)   The ALJ found the examiner’s

conclusion that plaintiff was unable to live independently and

displayed difficulties relating to others contradicted the

examiner’s “largely normal mental status findings.”          (Id.)   The

ALJ found that the examiner must have based his assessment

“entirely upon the [plaintiff’s] subjective description of his

symptoms.”    (Id.)

            Although the ALJ found that plaintiff was not able to

perform his past work duties, he did rely on the vocational

expert who testified at the hearing that there were three jobs

that plaintiff could perform.     (Tr. 21-22.)   Those jobs were:

photocopy machine operator, office mail clerk, and office

helper.    (Tr. 22.)   Accordingly, the ALJ affirmed the original

decision of “not disabled” for the plaintiff.        (Id.)

                               DISCUSSION

  II.     Standard of review

            A.   The Substantial Evidence Standard

            “Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he

was a party . . . may obtain a review of such decision by a

civil action” in a district court.      42 U.S.C. § 405(g).      When a

district court conducts such a review, it may “enter, upon the

pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of


                                   34
Social Security, with or without remanding the cause for a

rehearing.”    Id.

           “A district court may set aside the Commissioner’s

determination that a claimant is not disabled only if the

factual findings are not supported by ‘substantial evidence’ or

if the decision is based on legal error.”    Burgess v. Astrue,

537 F.3d 117, 127 (2d Cir. 2008) (quoting Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000)); accord 42 U.S.C. § 405(g).

Substantial evidence “means such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Burgess, 537 F.3d at 127-28 (quotation marks

omitted) (quoting Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004)).   The district court must “consider[] the whole record .

. . because an analysis of the substantiality of evidence must

also include that which detracts from its weight.”    Williams ex

rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(citations omitted).

           If there is substantial evidence in the record to

support the Commissioner’s factual findings, those findings are

conclusive and must be upheld, see 42 U.S.C. § 405(g), and “the

[reviewing] court may not substitute its own judgment for that

of the [ALJ], even if it might justifiably have reached a

different result upon a de novo review.”    Jones v. Sullivan, 949




                                 35
F.2d 57, 59 (2d Cir. 1991) (quoting Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984)).

            B.   Insured Status and Five-Step Disability Evaluation

            To qualify for DIB and/or SSI, an individual must be

disabled.    42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1).   An individual

is disabled under the Act when he or she is not able “to engage

in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to

last” for at least twelve continuous months.     42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A).     The impairment, or impairments,

must be “of such severity that [the claimant] is not only unable

to do his [or her] previous work but cannot, considering his [or

her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national

economy.”    42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).   To be

eligible for DIB an individual must also have been insured

within the meaning of 42 U.S.C. § 414 at the time he or she

became disabled. 42 U.S.C. § 423(a)(1)(A); see also 42 U.S.C. §§

423(c)(1) and 414(a)-(b) (defining insured status).

            To determine whether a claimant is disabled, the SSA

follows a five-step sequential analysis, as detailed below. 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).




                                  36
                 1. Step One

          At step one, the Commissioner determines whether the

claimant is currently engaged in substantial gainful employment.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).    If the

claimant is engaged in substantial gainful activity, then his or

her claim will be denied “regardless of [the claimant’s] medical

condition or [his or her] age, education, and work experience.”

20 C.F.R. §§ 404.1520(b), 416.920(b).    If the claimant is not

engaged in substantial gainful employment, the Commissioner will

proceed to step two.

                 2. Step Two

          At step two, the Commissioner determines whether the

claimant has a “severe medically determinable physical or mental

impairment” or a “combination of impairments that is severe and

meets [the SSA’s] duration requirement.”    20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii).    A severe impairment

“must result from anatomical, physiological, or psychological

abnormalities that can be shown by medically acceptable clinical

and laboratory diagnostic techniques,” 20 CFR §§ 404.1521,

416.921, and must “significantly limit [the claimant’s] physical

or mental ability to do basic work activities.” 20 C.F.R §§

404.1522(a), 416.922(a).   Basic work activities include

“physical functions such as walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling;” ability to


                                37
see, hear, and speak; ability to understand, perform, and

remember simple instructions; use of judgment; appropriate

response to supervision, co-workers, and usual work situations;

and ability to adjust to changes in a “routine work setting.”

20 C.F.R. §§ 404.1522(b), 416.922(b).

          In determining whether a claimant’s physical or mental

impairments are of “sufficient medical severity,” the

Commissioner “will consider the combined effect of all [the

claimant’s] impairments without regard to whether any

[particular] impairment . . . would be of sufficient severity.”

20 C.F.R. §§ 404.1523(c), 416.923(c).   In assessing severity,

however, the Commissioner will not consider the claimant’s age,

education, or work experience.   20 C.F.R. §§ 416.920(c),

404.1520(c).

          When considering mental impairments, the Commissioner

uses a “special technique” that examines “symptoms, signs, and

laboratory findings” to determine whether the claimant has

“medically determinable mental impairment(s),” the extent of the

claimant’s “functional limitations” and the “severity of [his or

her] mental impairment(s).”   20 C.F.R. §§ 404.1520a(a)-(d),

416.920a(a)-(d).

          Both physical and mental impairments “must be

established by objective medical evidence from an acceptable

medical source.”   20 C.F.R. §§ 404.1521, 416.921.   Additionally,


                                 38
any such impairment, or combination of impairments, must meet

the twelve-month duration requirement or be expected to result

in death.    20 C.F.R. §§ 404.1509, 416.909.        If the Commissioner

determines that the impairment is medically determinable and

severe, then the Commissioner will proceed to step three.

                    3. Step Three

     At step three, the Commissioner determines whether the

claimant’s impairment meets or equals an impairment or

impairments found in the “Listing of Impairments” contained in

appendix 1 of 20 C.F.R. part 404, subpart P and meets the

duration requirement.      20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii).     If the Commissioner determines that the

claimant’s impairment meets or equals a “listed” impairment, and

satisfies the duration requirement, then the Commissioner will

find the claimant to be disabled regardless of age, education,

or work experience. 20 C.F.R. §§ 404.1520(d), 416.920(d).

            Alternatively, if Commissioner finds that the

claimant’s impairment does not meet or equal a listed impairment

at step three, the Commissioner will assess the claimant’s

residual functional capacity (“RFC”). 4        20 C.F.R. §§ 404.1520(e),


4 The Commissioner’s RFC analysis takes place between step three and step
four. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (“Before [the
Commissioner] goes from step three to step four, [the Commissioner]
assess[es] [the claimant’s] residual functional capacity.”). Regardless of
whether it is discussed as part of step three, part of step four, or an
intermediate quasi-step, the RFC analysis must come after a determination
that the plaintiff has a severe impairment that does not meet or equal a


                                     39
416.920(e).    A claimant’s RFC is the most he or she can do in a

work setting despite the limitations imposed by his or her

impairment.    20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).           The

Commissioner determines RFC by considering “all the relevant

medical and other evidence” in the record.          20 C.F.R. §§

404.1520(e), 416.920(e).       The Commissioner must consider all of

the claimant’s impairments, including those that are not

“severe.”    20 C.F.R. §§ 404.1545(e), 416.945(e).

            In determining whether a claimant is disabled, the

Commissioner considers all of the claimant’s symptoms “and the

extent to which [the] symptoms can reasonably be accepted as

consistent with the objective medical evidence and other

evidence.”    20 C.F.R. §§ 404.1529(a), 416.929(a).          The

Commissioner’s evaluation of symptoms is a two-step process.

            First, the Commissioner must determine whether

“objective medical evidence from an acceptable medical source”

shows that “[the claimant] ha[s] a medical impairment(s) which

could reasonably be expected to produce the pain or other

symptoms alleged.”      Id.   Second, if such an impairment exists,

the commissioner must “evaluate the intensity and persistence of

[the claimant’s] symptoms,” considering “all of the available

evidence,” to determine “how [the] symptoms limit [the


listed impairment at step three and before a determination as to whether the
claimant can perform past relevant work at step four. See id.; see also 20
C.F.R. §§ 404.1520(a)(4)(iii)-(iv), 416.920(a)(4)(iii)-(iv).


                                     40
claimant’s] capacity for work.”        20 C.F.R. §§ 404.1529(c)(1),

416.929(c)(1).

            The Commissioner must consider whether the claimant’s

symptoms are consistent with objective medical evidence, but

will not disregard a claimant’s statements about his or her

symptoms “solely because the available objective medical

evidence does not substantiate [the claimant’s] statements.”              20

C.F.R. §§ 404.1529(c)(2), 416.929(c)(2).          The Commissioner will

carefully consider all information that the claimant submits

about his or her symptoms, including from non-medical sources.

20 C.F.R. §§ 404.1529(c)(2)-(3), 416.929(c)(2)-(3).            Further, in

reaching a conclusion, the Commissioner will “consider whether

there are any inconsistencies in the evidence and the extent to

which there are any conflicts between [the claimant’s]

statements and the rest of the evidence,” including the

claimant’s history, laboratory findings, and “statements by [the

claimant’s] medical sources or other persons about how [the

claimant’s] symptoms affect [the claimant].”           20 C.F.R. §§

1529(c)(4), 416.929(c)(4). 5


5 The court notes that the SSA recently published a Social Security Ruling

(“SSR”) relating to the proper evaluation of a claimant’s statements about
his or her symptoms, and that this SSR modified prior SSA guidance as to the
ALJ’s ability to make a “credibility” determination regarding the claimant’s
statements. Compare SSR 16-3P, Titles II and XVI: Evaluation of Symptoms in
Disability Claims, 2016 WL 1119029 (SSA Mar. 16, 2016) with SSR 96-7P, Titles
II and XVI: Evaluation of Symptoms in Disability Claims: Assessing the
Credibility of an Individual’s Statements, 1996 WL 374186 (SSA July 2, 1996).
The court further notes that these rulings do not change the applicable
regulations as set forth in the Code of Federal Regulations, and that prior


                                     41
                     4. Step Four

            At step four, the Commissioner must determine whether

the claimant’s RFC permits the claimant to perform his or her

“past relevant work.”      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).      Past relevant work is “work that [the

claimant] ha[s] done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for

[the claimant] to learn to do it.”         20 C.F.R. §§ 404.1560(b)(1),

416.960(b)(1).     If the claimant can perform his or her past

relevant work, the claimant is not disabled.           20 C.F.R. §§

404.1520(f), 416.920(f).       If the claimant cannot perform his or

her past relevant work, the Commissioner will move to step five.

                     5. Step Five

            In the fifth and final step of the sequential

analysis, the Commissioner determines whether the claimant can

perform “alternative occupations available in the national

economy” in light of his or her RFC and vocational factors of

age, education, and work experience.         Dixon v. Shalala, 54 F.3d

1019, 1022 (2d Cir. 1995) (quoting Dixon v. Heckler, 785 F.2d

1102, 1103 (2d Cir. 1986)); see also 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v).         If the claimant can

transition to other work that “exist[s] in significant numbers


to the issuance of SSR 16-3P on March 16, 2016, SSR 96-7P was controlling,
and allowed ALJs to assess the credibility of the claimant during the RFC
determination. See SSR 96-7P, 1996 WL 374186, at *1-2.


                                     42
in the national economy,” the claimant is not disabled; if the

claimant cannot transition, the Commissioner must find the

claimant disabled.    20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1),

404.1560(c), 416.960(c).

                   6. Burden of Proof

            The claimant must prove his or her case at steps one

through four and “has the general burden of proving that he or

she has a disability within the meaning of the Act.”      Burgess,

537 F.3d at 128 (citations omitted).      At the fifth step, the

burden shifts to the Commissioner to show that in light of the

claimant’s RFC, age, education, and work experience, he or she

is “able to engage in gainful employment within the national

economy.”    Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y.

1997); see also Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir.

1999).   At step five, the Commissioner need not provide

additional evidence about the claimant’s RFC, and need only show

that there is work in the national economy that the claimant can

do.   20 C.F.R. §§ 404.1560(c)(2), 419.960(c)(2); accord Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009); see also 20 C.F.R.

§§ 404.1520(g)(1), 416.920(g)(1).

                   7. Treating Physician Rule

            The Commissioner must evaluate every medical opinion

in the record, “[r]egardless of its source,” when determining

whether an individual is disabled.      20 C.F.R. §§ 404.1527(c);


                                 43
416.927(c).    The Commissioner will give the medical opinion of a

treating physician “controlling” weight if the Commissioner

finds that the opinion as to the “nature and severity of [the

claimant’s] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the]

case record.”     20 C.F.R. §§ 404.1527(c)(2); 416.927(c)(2); see

also Burgess, 537 F.3d at 128 (describing the principle as the

“treating physician rule” (citations omitted)); Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999) (“When . . . substantial

evidence in the record conflicts with the treating physician's

opinion, however, that opinion will not be deemed

controlling.”). 6    Medically acceptable clinical and laboratory

diagnostic techniques include consideration of a “patient’s

report of complaints, or history, [a]s an essential diagnostic

tool.”   Green-Younger v. Barnhart, 335 F.3d 99, 107 (2d Cir.

2003) (quoting Flanery v. Chater, 112 F.3d 346, 350 (8th Cir.

1997)); accord Burgess, 537 F.3d at 128.

            Additionally, opinions from other medical sources that

are not “acceptable medical sources” under applicable



6 The court notes that the SSA has adopted regulations that change the

standards applicable to the review of medical opinion evidence for claims
filed on or after March 27, 2017. See 20 C.F.R. §§ 404.1520c, 416.920c.
Because plaintiff filed his claims before that date, the court applies the
treating physician rule under 20 C.F.R. §§ 404.1527 and 416.927, and not 20
C.F.R. §§ 404.1520c and 416.920c. See id.


                                     44
regulations are nevertheless “important and should be evaluated

on key issues such as impairment severity and functional

effects.”    Anderson v. Astrue, No. 07-CV-4969, 2009 WL 2824584,

at *9 (E.D.N.Y. Aug. 28, 2009) (quoting SSR 06–03P, Titles II

and XVI: Considering Opinions and Other Evidence from Sources

Who Are Not “Acceptable Medical Sources” in Disability Claims,

2006 WL 2329939, at *3 (SSA Aug. 9, 2006)). 7

            When a treating physician’s opinion is not given

controlling weight, the ALJ must “comprehensively set forth his

[or her] reasons for the weight assigned to a treating

physician’s opinion.”      Burgess, 537 F.3d at 129 (quoting

Halloran 362 F.3d at 33); accord 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2).     Failure to provide “good reasons” for the weight

assigned to a treating physician constitutes a ground for

remand.   Snell, 177 F.3d at 133 (citation omitted); see also

Halloran, 362 F.3d at 33 (“We do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight

given to a treating physicians opinion.”).

            Although applicable regulations do not exhaustively

define what constitutes “good reason” for the weight given to a


7 The court notes that the SSA recently rescinded SSR 06-3P as no longer
applicable to claims filed on or after March 27, 2017, and adopted new
regulations for evaluating medical sources that are not “acceptable medical
sources,” as well as nonmedical sources, for such claims. See Rescission of
Social Security Rulings 96-2P, 96-5P, and 06-3P, 82 Fed. Reg. 15263-01 (Mar.
27, 2017). Because plaintiff’s claim was filed before that date, the new
regulations do not apply here.


                                     45
treating physician’s opinion, the ALJ must consider, inter alia,

“(1) the frequen[cy], length, nature, and extent of treatment;

(2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical

evidence, and (4) whether the physician is a specialist.”

Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (citing

Burgess, 537 F.3d at 129); see also 20 C.F.R. §§ 404.1527(c)(2)-

(6), 416.927(c)(2)-(6).   These same factors may also be used to

guide evaluation of other sources’ opinions.   Canales v. Comm’r

of Soc. Sec., 698 F. Supp. 2d, 335, 344 (E.D.N.Y. 2010) (citing

SSR 06-3P, 2006 WL 2329939, at *4); see also 20 C.F.R. §§

404.1527(c)(2)-(6), 416.927(c)(2)-(6).

                  8. ALJ’s Duty to Develop the Record

           Because benefits proceedings are non-adversarial in

nature, “the social security ALJ, unlike a judge in a trial,

must on behalf of all claimants affirmatively develop the

record.”   Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508-09

(quoting Tejada, 167 F.3d at 774); see also Melville v. Apfel,

198 F.3d 45, 51 (2d Cir. 1999) (“Because a hearing on disability

benefits is a nonadversarial proceeding, the ALJ generally has

an affirmative obligation to develop the administrative record.”

(citation omitted)).   Consequently, the ALJ has a duty to obtain

additional information from a treating physician where the

claimant’s medical record is inadequate.   See Schaal v. Apfel,


                                46
134 F.3d 496, 505 (2d Cir. 1998) (“[E]ven if the clinical

findings were inadequate, it was the ALJ’s duty to seek

additional information from [the treating physician] sua

sponte.” (citation omitted)).

          Therefore, even though the court will afford the ALJ’s

determination substantial deference, a remand for further

findings may be appropriate where the ALJ does not fulfill his

or her affirmative obligation to develop the record.   See Butts

v. Barnhart, 388 F.3d 377, 386 (2d Cir. 2004) (“[I]n cases where

the ALJ fail[s] to develop the record sufficiently to make

appropriate disability determinations, a remand for further

findings that would so plainly help to assure the proper

disposition of the claim is particularly appropriate.” (internal

quotation marks and citation omitted)); see also Echevarria v.

Sec’y of Health & Human Servs., 685 F.2d 751, 755-57 (2d Cir.

1982) (noting that, in deciding whether substantial evidence

supports the Commissioner’s findings, courts must first ensure

that claimant has a full and that all relevant facts are

developed).

  III. Analysis

          A.   Obligation to Develop the Record

          The ALJ failed to develop the record by: 1) not

obtaining legible versions of Dr. Filimonov’s notes, who was

plaintiff’s treating psychiatrist; and 2) rejecting Dr.


                                47
Filimonov’s opinion without asking the doctor to clarify his

reasoning.   Failure to seek clarification of illegible notes

from a doctor constitutes a failure to develop the record,

especially when they are crucial to a plaintiff’s claim.    Medina

v. Commr. of Soc. Sec., 13-CV-2323 (KAM), 2016 WL 4402010, at

*19 (E.D.N.Y. Aug. 18, 2016) (citing See Cutler v. Weinberger,

516 F.2d 1282, 1285 (2d Cir. 1975) (“Where the medical records

are crucial to the plaintiff's claim, illegibility of important

evidentiary material has been held to warrant a remand for

clarification and supplementation.”)    When a physician’s records

are largely unreadable, the ALJ has an affirmative duty to seek

out clarification. (Id.)

          Further, “[w]hen the opinion submitted by a treating

physician is not adequately supported by clinical findings, the

ALJ must attempt, sua sponte, to develop the record further by

contacting the treating physician to determine whether the

required information is available.”    Ward v. Colvin, 16-CV-

05149, 2018 WL 1187398, at *3 (E.D.N.Y. Mar. 7, 2018) (quoting

Cleveland v. Apfel, 99 F. Supp. 2d 374, 380 (S.D.N.Y. 2000));

see also Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998)

(“even if the clinical findings were inadequate, it was the

ALJ’s duty to seek additional information from [the treating

physician] sua sponte.”).




                                48
                Dr. Filimonov was plaintiff’s primary

psychiatrist from September 2012 through the date of plaintiff’s

hearing in 2015.   Dr. Filimonov saw plaintiff almost weekly.

Much of the records submitted from Dr. Filimonov, however, are

illegible.   The notes that the doctor appeared to make for each

appointment with plaintiff are impossible for the court to read

aside from an occasional word or phrase.    (Tr. 537-71.)   While

his “treating source statement” from October 2013 and “medical

source statement” from March 2015 are slightly more legible,

there are still substantial portions of each that the court is

unable to decipher.   (Tr. 462-71.)   These notes are the most

comprehensive record of plaintiff’s mental health. Despite the

inability to read these records, the ALJ concluded that Dr.

Filiminov’s finding of “extreme limitations” by the plaintiff

were “inconsistent with the largely normal mental status

findings documented by Dr. Filimonov himself.”    (Tr. 21.)    In

addition, the ALJ rejected Dr. Filmonov’s clinical observations

by stating that it “appears the opinions of disability have been

based largely upon the claimant’s complaints” and “the

assessment appears to be based entirely on the claimant’s

subjective complaints, rather than the examiner’s clinical

findings and observations.”   (Tr. 21.)   Based on the ALJ’s

failure to develop a complete record of the plaintiff’s

psychiatric history, the case is remanded for clarification and


                                49
supplementation of Dr. Filimov’s records regarding plaintiff’s

psychological condition.

            Dr. Fazio, a gastroenterologist who saw plaintiff

between November 2012 and July 2013, concluded that plaintiff

had no work-related limitations whatsoever. (Tr. 433-37.)      The

ALJ also stated that it was not known “in what context Dr. Fazio

treated the claimant or how often he saw him,” and therefore

accorded Dr. Fazio’s opinion regarding plaintiff’s disability

little weight. (Tr. 20.)     The ALJ provided no reason for why she

did not have adequate information from Dr. Fazio, nor did she

discuss any efforts on her part to procure such records.      The

ALJ failed to develop the record for Dr. Fazio; accordingly, the

ALJ must clarify and supplement Dr. Fazio’s records as needed on

remand.

            B.   Treating Physician Rule

            The ALJ failed to provide sufficiently “good reason”

for affording little weight to multiple treating physicians.

The ALJ must give controlling weight to treating physicians

unless “substantial evidence” exists to undermine their

findings.    “The opinion of a treating physician on the nature or

severity of a claimant's impairments is binding if it is

supported by medical evidence and not contradicted by

substantial evidence in the record.”       Selian v. Astrue, 708 F.3d

409, 418 (2d Cir. 2013) (citing Burgess v. Astrue, 537 F.3d 117,


                                  50
128 (2d Cir.2008)).   As previously discussed, although

applicable regulations do not exhaustively define what

constitutes “good reason” for the weight given to a treating

physician’s opinion, the ALJ must consider, inter alia, “(1) the

frequen[cy], length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence,

and (4) whether the physician is a specialist.”    Id. (citing

Burgess v. Astrue, 537 F.3d at 128); see also 20 C.F.R. §§

404.1527(c)(2)-(6), 416.927(c)(2)-(6).

           The ALJ gave little weight to treating physicians,

Dr. DeGennaro, Dr. D’Angelo, Dr. Kilkenny, and Dr. Filimonov.

Many of these doctors saw plaintiff over the course of many

years. The ALJ gave little weight to Dr. DeGennaro and Dr.

D’Angelo’s opinions that plaintiff was limited well below the

full range of sedentary work, because of their inconsistency

with plaintiff’s “minimal and conservative treatment” and “some

of the good clinical findings” by Dr. D’Angelo including full

ROM in lumbar spine and normal sensations and muscle strength in

the lower extremities).   (Tr. 20-21.)   The ALJ concluded that

Dr. D’Angelo’s positive findings meant the plaintiff could sit

for more than two hours a day.   (Id. at 20.)

          The ALJ gave little weight to the opinion of Dr.

Kilkenny, a pulmonologist who treated plaintiff for over a


                                 51
decade for sleep apnea and nasal congestion, and opined that

plaintiff was “not capable of performing his work duties and

should be disabled.”   (Id.)   The ALJ found the doctor’s findings

inconsistent with other findings that plaintiff’s symptoms had

been completely resolved with BiPAP, and because Dr. Stepansky

also noted this apparent inconsistency.     (Id.)

          The ALJ explained that Dr. Filimonov’s opinion that

plaintiff’s mental condition rendered him disabled was given

little weight because the extreme limitations Dr. Filimonov

found were inconsistent with plaintiff’s GAF of 60 and the

doctor’s other findings.   (Id.)    The ALJ also noted

“consistently good mental status findings.”     (Id.)

          The deficiencies the ALJ cites as reasons for

disregarding or according little weight to plaintiff’s treating

physicians does not rise to the level of the “substantial

evidence” needed to undermine the treating physicians’ findings.

Accordingly, on remand, the ALJ must thoroughly explain reasons,

if any, for according little weight to certain treating

physicians.

          C.   Credibility Determinations

          The ALJ failed to apply and balance relevant factors

in determining whether plaintiff’s testimony of his subjective

complaints was credible.




                                   52
          When a claimant’s symptoms indicate “a greater
          severity of impairment than can be shown by the
          objective medical evidence alone,” the ALJ must
          consider these factors in making a credibility
          determination: (1) the claimant's daily activities;
          (2) the location, duration, frequency, and intensity
          of pain or other symptoms; (3) any precipitating and
          aggravating factors; (4) the type, dosage,
          effectiveness, and side effects of any medications
          taken; (5) other treatment received; (6) other
          measures taken to relieve symptoms; and (7) any other
          factors concerning the individual's functional
          limitations and restrictions due to pain or other
          symptoms.


Williams v. Astrue, 09-CV-3997, 2010 WL 5126208, at *14

(E.D.N.Y. Dec. 9, 2010) (citing 20 C.F.R. §§ 404.1529(c)(3)(i)-

(vii), 416. 929(c)(3)(i)-(vii)); see also Alcantara v. Astrue,

667 F.Supp.2d 262, 277–78 (S.D.N.Y. Oct. 21, 2009.). “[T]he ALJ

must consider all of the evidence in the record and give

specific reasons for the weight accorded to the claimant's

testimony.”   Alcantara, 667 F.Supp.2d at 277–78 (citing Lugo v.

Apfel, 20 F.Supp.2d 662, 663 (S.D.N.Y. Sept. 28, 1998)).

          [The ALJ] must always attempt to obtain objective
          medical evidence and, when it is obtained, [] consider
          it in reaching a conclusion as to whether [a party is]
          disabled. However, [the ALJ] will not reject [a
          party’s] statements about the intensity and
          persistence of [a party’s] pain or other symptoms or
          about the effect [a party’s] symptoms have on [a
          party’s] ability to work solely because the available
          objective medical evidence does not substantiate [the
          party’s] statements.

20 C.F.R. § 404.1529(c)(2).   A finding that the witness is not

credible must . . . be set forth with sufficient specificity to



                                53
permit intelligible plenary review of the record.    Williams ex

rel. Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir. 1988)

(citing Carroll v. Sec’y of Health & Human Servs., 705 F.2d 638,

643 (2d Cir. 1983)).

           The ALJ found that “claimant’s statements concerning

the intensity, persistence and limiting effects of these

symptoms are not entirely credible.”   (Tr. 16.)   The ALJ made

this finding as plaintiff’s symptoms were “manageable with

treatment” and two doctors noted that his nasal symptoms were

not consistent with physical exam.   (Tr. 17.)   The ALJ also

questioned plaintiff’s credibility due to the “minimal and

conservative” treatment of his symptoms.   (Tr. 19.)   This

abbreviated credibility analysis did not clearly evaluate the

plaintiff’s credibility according to the seven factors above as

required by statute, nor did it set forth the ALJ’s findings

with sufficient specificity.   On remand, the ALJ must thoroughly

evaluate plaintiff’s credibility, and specifically apply the

seven factors.

          D.   Consideration of a State Agency Single Decision
               Maker (“SDM”)

          The ALJ did not improperly consider the opinion of R.

Omosebi, an SDM, as the findings signed by R. Omosebi were also

affirmed by Dr. Skoraszewski, PhD, a state agency medical

consultant with a doctorate degree who made specific findings



                                54
about plaintiff’s psychological state. 8         “SDMs are non-physician

disability examiners who may make the initial disability

determination in most cases without requiring the signature of a

medical consultant,” however, “[b]ecause SDMs are not medical

professionals, courts have concluded that an SDM's RFC

assessment is entitled to no weight as a medical

opinion.”    Barrett v. Berryhill, 286 F. Supp. 3d 402, 429

(E.D.N.Y. 2018) (citations omitted).         Regarding Dr.

Skoraszewski, however, “[i]t is well settled that an ALJ is

entitled to rely upon the opinions of the State Agency’s medical

and psychological consultants, since they are qualified experts

in the field of Social Security disability.”           Conlin ex rel.

N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 387 (W.D.N.Y. 2015)

(citing Karlsson–Hammitt v. Colvin, No. 13–CV–916S, 2014 WL

5500663, at *3 (W.D.N.Y.2014)).

            (b) Administrative law judges are responsible for
            reviewing the evidence and making administrative
            findings of fact and conclusions of law. They will
            consider prior administrative medical findings and
            medical evidence from [ ] Federal or State agency
            medical or psychological consultants as follows:
                 (1) Administrative law judges are not required to
                 adopt any prior administrative medical findings,
                 but they must consider this evidence according to
                 §§ 404.1520b, 404.1520c, and 404.1527, as
                 appropriate, because [] Federal or State agency
                 medical or psychological consultants are highly
                 qualified and experts in Social Security
                 disability evaluation.

8 It is not apparent from the record whether Dr. Skoraszewski is a licensed
psychologist in New York, therefore, the court shall refer to him as a
medical consultant only.


                                     55
20 C.F.R. § 404.1513a (b)(1).   An ALJ may weigh a medical

consultant’s administrative findings alongside a treating

physician’s medical opinion, 20 C.F.R. § 404.1527(e), however,

when determining what weight to accord the opinion or finding,

the ALJ must consider factors including whether the consultant

or physician examined the claimant and the length of the

treatment relationship.    See 20 C.F.R. § 404.1520c (c).

           “The opinions of consultative physicians and State

Agency consultants can constitute substantial evidence where . .

. their opinions are consistent with the other evidence in the

record.”   Karlsson-Hammitt v. Colvin, No. 13-CV-916S, 2014 WL

5500663, at *3 (W.D.N.Y. Oct. 30, 2014)(citing Diaz v.

Shalala, 59 F.3d 307, 315 (2d Cir.1995)).   However, “[i]n cases

where mental health treatment is at issue, such as this, the

treating physician rule takes on added significance . . . .

[and] the longitudinal relationship between a mental health

patient and his treating physician provides the physician with a

rich and nuanced understanding of the patient’s health that

cannot be readily achieved by a single consultative

examination.”   Sierra v. Comm'r of Soc. Sec., No. 17-CV-10197,

2018 WL 7681060, at *19 (S.D.N.Y. Dec. 6, 2018), report and

recommendation adopted sub nom. Sierra v. Berryhill, No. 17-CV-

10197, 2019 WL 1259168 (S.D.N.Y. Mar. 19, 2019) (internal



                                56
citations and quotation marks omitted).    Here, there is no

evidence in the record that Dr. Skorarszewski saw plaintiff at

all.

           The ALJ’s consideration of the opinion of an SDM does

not appear to pose a cognizable legal issue, as the opinion

considered by the ALJ was also affirmed by a medical consultant,

albeit not by a psychiatrist.   Although the Disability

Determination Explanation form was signed by R. Omosebi, an SDM,

on December 3, 2013, (Tr. 67), the same form was also signed in

two places by Dr. Skoraszewski, a medical consultant and doctor,

on October 29, 2013 and December 3, 2013.    (Tr. 66-68.)

Further, the opinion accorded “great weight” by the ALJ was the

“evidence pertaining to [plaintiff’s] mental impairments,” which

was clearly signed and affirmed by Dr. Skoraszewski.    (Tr. 21,

63-66.)   Accordingly, the ALJ was entitled to rely upon the

opinions of Dr. Skoraszewksi.

           However, while medical consultants may have their

opinions given significant weight if the opinions are consistent

with the record as a whole, the ALJ failed to conduct a thorough

analysis of whether Dr. Skoraszewski’s opinion was indeed

consistent with the record as a whole.    The ALJ also failed to

sufficiently explain why it gave great weight to the opinion of

a non-treating medical consultant and little weight to that of

plaintiff’s treating psychiatrist.   On remand, the ALJ must


                                57
provide a detailed analysis of whether Dr. Skoraszewski’s

opinion is consistent with the record before according it any

weight.   The ALJ must also consider and articulate how it

applied the factors in 20 C.F.R. § 404.1520c to determine what

weight to accord Dr. Skoraszewski’s opinion.

           E.   Consideration of Post-Traumatic Stress Disorder
                (“PTSD”), 20 C.F.R. § Pt. 404, Subpt. P, App’x. 1,
                Part B2, 12(a)

           On remand, the ALJ should consider whether plaintiff

qualifies for finding 112.15, “trauma-and stressor-related

disorders,” which is specifically relevant to plaintiff’s

diagnosis of PTSD.    The official list of findings was modified

with an effective date of January 17, 2017, well after the ALJ

made her final determination.     However, a finding for PTSD was

added, and the ALJ’s determination stated that PTSD was one of

plaintiff’s “severe impairments.”     (Tr. 13); see also 20 C.F.R.

§ Pt. 404, Subpt. P, App. 1, Part B2, 12(a).




                                 58
                              CONCLUSION

          For the reasons stated above, the Court reverses the

decision of the Commissioner of Social Security, and remands the

case for further administrative action consistent with this

Memorandum and Order.   The Clerk of Court is respectfully

directed to enter judgment and close this case.



SO ORDERED.

Dated:   April 24, 2019
         Brooklyn, New York
                                  __________/s/_________________
                                 KIYO A. MATSUMOTO
                                 United States District Judge




                                  59
